Citation Nr: 1018951	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-14 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from May 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

Service connection was granted by a rating decision in April 
2004.  An initial 30 percent rating was assigned effective 
from August 13, 2003, the date of claim.  The Veteran 
appealed the assigned rating and in April 2007 the RO 
increased the initial rating to 50 percent effective from the 
date of claim.  The appeal for a higher initial rating is now 
before the Board for appellate review.  

FINDING OF FACT

PTSD is manifested by occupational and social impairment with 
reduced reliability and productivity due to sleep 
disturbance, nightmares, loss of interest, irritability, 
anxiety, depression, avoidance, and occasional suicidal 
thoughts.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met for the period of the 
appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.130; Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in November 2003, prior to adjudication of the 
Veteran's claim of entitlement to service connection, 
discussed the evidence necessary to support the Veteran's 
claim.  He was invited to submit or identify evidence.  He 
was asked to complete an appropriate release for private 
records he had mentioned in his application.  The evidence of 
record was listed and the Veteran was told how VA would 
assist him in obtaining additional relevant evidence.  

In November 2007, the Veteran was advised of the manner in 
which VA determines disability ratings and effective dates.

Except as discussed below, the content of the notice provided 
to the Veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  Therefore, the record reflects that he was 
provided with a meaningful opportunity during the pendency of 
his appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

The also Board notes that this is a case in which the Veteran 
is challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied. 

With respect to VA's duty to assist, VA treatment records 
have been obtained and associated with the record.  A VA 
examination has been carried out, and the Board finds that it 
was adequate.  It was conducted by a neutral, skilled 
provider who reviewed the Veteran's history and discussed the 
evidence of record as it related to the claimed disability.  
The Veteran has not otherwise identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment. 38 U.S.C.A. § 1155.  A proper rating of the 
Veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
appropriate, but finds that the 
Veteran's PTSD warrants a uniform rating.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009), a 100 percent evaluation is provided for 
PTSD where there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo- 
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (2009).  

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2009).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31-40 
indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A score of 41-50 is assigned where there are, 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Id.  A score of 
51-60 is assigned where there are moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflict with peers or 
co-workers).  Id.  A score of 61-70 is assigned where there 
are mild symptoms (e.g., depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, of theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  Id.

A December 2002 record from N.F.R., M.D. indicates an 
impression of questionable PTSD.  Dr. R. assessed the 
Veteran's GAF score as 51-60.  In a March 2003 letter, Dr. R. 
indicated that the Veteran suffered from symptoms of 
depression, anxiety, nightmares, flashbacks, agitation, 
hypervigilance, and irritability.  

A VA examination was carried out in December 2003.  The 
Veteran's history was reviewed.  The Veteran reported 
recurrent thoughts of Vietnam, anger, tearfulness, fears 
while driving, inability to regain employment, sleep 
disturbance, and nightmares.  He noted that he had been 
married for 31 years and that he lived with his wife.  On 
mental status examination, the Veteran was alert and 
oriented.  He was cooperative, though he was often tearful 
and at times appeared angry.  He was appropriately groomed.  
His speech was clear, coherent, and of normal rate and 
volume.  Receptive and expressive communications appeared 
grossly intact.  Eye contact was appropriate.  There were no 
signs of circumstantiality, tangetiality, preservation, 
neologisms, paraphrases, loose associations, or flight of 
ideas.  Thought processes disclosed no unusual ideations, 
signs, or symptoms of any formal thought disorder.  The 
Veteran denied hallucinations or suicidal ideations.  There 
were no indications of delusions.  Judgment was not impaired.  
Intelligence was average.  Cognitive functions were 
unimpaired.  Affect was labile and mood was described as 
anxious and depressed.  The Veteran reported decreased 
appetite, sleep disturbance, loss of interest, guilt, 
fatigue, loss of libido, increased irritability, tearfulness, 
anxiety, depression, and chronic pain.  The examiner noted 
that the Veteran's self-care skills were adequate.  He 
concluded that the Veteran was suffering from mild to 
moderate levels of anxiety and depression.  He stated that in 
light of the PTSD diagnosis, the Veteran might not be able to 
return to employment in mining, but should be encouraged to 
seek other less demanding employment.  The diagnoses were 
major depressive disorder and PTSD.  The examiner assigned a 
GAF score of 60.

In January 2004, the Veteran reported that he thought about 
Vietnam every day and dreamed about Vietnam several times per 
week.  The provider noted that the Veteran was visibly 
distressed.  The Veteran related that he avoided thinking 
about Vietnam by keeping himself busy.  He noted that he 
enjoyed spending time with his grandson and that he was close 
to his family.  He indicated that he had a few friends, but 
that he preferred to be by himself.  He indicated that he was 
depressed almost all of the time, with decreased appetite, 
decreased energy, decreased pleasure, feelings of 
worthlessness, clear restriction in affective experience and 
display, tearfulness, and suicidal ideation as recently as 
one week previously.  He denied suicidal intent.  The 
provider noted that the Veteran displayed hyperarousal in the 
form of insomnia, irritability, impaired concentration, 
hypervigilance, and exaggerated startle response.  On mental 
status examination, the Veteran was cooperative but difficult 
to interview due to his manifest distress and sometimes 
circumstantial speech.  Psychomotor behavior was 
unremarkable, as were speech rate and volume.  Thought 
processes were coherent and logical, without indication of 
formal thought disorder (the provider again noted the 
presence of circumstantiality).  Hallucinations and delusions 
were denied.  The Veteran endorsed hypervigilance and 
persecutory ideation.  He denied suicidal intent and 
homicidal ideation.  Insight was fair and judgment was 
limited.  The diagnosis was PTSD.  The provider assessed a 
GAF score of 45. 

In March 2004 the Veteran reported that he got three to four 
total hours of sleep per night.  He endorsed hypervigilance, 
severe depression, social withdrawal, and panic attacks three 
to four tines per week.  He endorsed occasional passive 
thoughts of suicide, but denied a plan.  He stated that his 
focus and concentration were very poor and that his memory 
was also poor.  The diagnosis was chronic PTSD.  The provider 
assigned a GAF score of 42.  

On follow up in October 2004 the Veteran indicated that he 
remained depressed and that he preferred to be alone.  
Objectively, he was cooperative, with good eye contact.  His 
mood was described as depressed.  His affect was constricted.  
He denied suicidal and homicidal ideation.  There was no 
psychosis evident, and the provider noted that the Veteran's 
thought processes were coherent.  Insight and judgment were 
noted to be fair.  Memory was grossly intact.  The assessment 
was PTSD.  

In November 2004, the Veteran was alert and oriented.  There 
was no psychomotor agitation or retardation.  Speech was of 
normal rate, rhythm, and volume.  Comprehension was good and 
thought processes were coherent.  There were no auditory or 
visual hallucinations or delusions reported.  The Veteran 
denied homicidal and suicidal ideation.  The Veteran's mood 
was reportedly depressed, and his affect was constricted.  
Judgment and insight were fair.  Cognition was intact.  The 
assessment was PTSD and major depressive disorder, moderate 
recurrent.  The provider assigned a GAF score of 55.

In September 2005, the Veteran reported constant depression.  
He indicated that he had thoughts of self harm, but without 
plan or intent.  He stated that his sleep was poor and 
erratic, with frequent awakening.  Objectively, he was 
oriented and alert.  His mood was dysthymic and his affect 
restricted.  His thoughts were goal directed.  Speech was of 
normal rate and tone.  The Veteran made minimal eye contact.  
Psychomotor was within normal range.  Judgment and insight 
were deemed to be adequate.   The Veteran denied psychotic 
symptoms.  The assessment was PTSD and the provider assigned 
a GAF score of 45.

In January 2006, the Veteran reported that he was not feeling 
well.  He indicated that he slept "OK" but that he still 
had nightmares.  He reported that he was going through a 
divorce after 33 years of marriage.  He denied suicidal and 
homicidal ideation or plan.  Objectively, he was alert, 
oriented, and cooperative.  He made good eye contact.  His 
affect was constricted.  He was noted to be dysphoric and 
anxious.  He denied hallucinations or perceptual 
disturbances.  His thought processes were goal directed.  
There was no cognitive deficit.  The assessment was chronic 
PTSD.  The provider assigned a GAF score of 45.

In November 2006, the Veteran reported nightmares three to 
four times per week and endorsed intrusive recollections.  He 
indicated that he felt depressed and anxious.  He stated that 
his stressors included divorce.  He indicated his belief that 
he was coping with his stressors.  Objectively, the Veteran 
was oriented and cooperative.  His speech was normal in rate, 
rhythm, and volume.  He described his mood as "OK" and 
denied suicidal and homicidal ideation.  His affect was 
anxious.  There was no psychosis.  Thought process was 
coherent.  Insight and judgment were fair and memory was 
grossly intact.  The assessment was PTSD.

Upon careful consideration of the evidence pertaining to this 
claim the Board has determined that an initial evaluation 
higher than 50 percent for PTSD is not warranted.  The 
Secretary, acting within his authority to "adopt and apply a 
schedule of ratings," chose to create one general rating 
formula for mental disorders.  38 U.S.C. § 1155; see38 U.S.C. 
§ 501; 38 C.F.R. § 4.130.  By establishing one general 
formula to be used in rating more than 30 mental disorders, 
there can be no doubt that the Secretary anticipated that any 
list of symptoms justifying a particular rating would in many 
situations be either under- or over-inclusive.  The 
Secretary's use of the phrase "such symptoms as," followed 
by a list of examples, provides guidance as to the severity 
of symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each Veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  This 
construction is not inconsistent with Cohen v. Brown, 10 
Vet.App. 128 (1997).  The evidence considered in determining 
the level of impairment under § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, the 
rating specialist is to consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV.  If the evidence demonstrates that a claimant suffers 
symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate, equivalent 
rating will be assigned.  Mauerhan v.Principi, 16 Vet. App. 
436 (1992).  

In this case, the Board acknowledges that the Veteran's PTSD 
is manifested by depression, sleep disturbance, irritability, 
avoidance, intrusive thoughts, hyper vigilance, and anxiety.  
The Board also accepts that the Veteran's PTSD impacts his 
interpersonal and occupational relationships.  Objectively, 
however, the record shows that the Veteran denies suicidal 
and homicidal ideation, with only one report of passive 
suicidal thoughts without plan or intent.  He is oriented, 
and his insight and judgment have been noted to be fair.  
While a provider in January 2004 noted some circumstantial 
speech, he also noted that the Veteran's thought processes 
were coherent and logical without indication of a formal 
thought disorder.  His memory has been assessed as intact.  
Cognitive functions have also been noted to be unimpaired.  
No psychotic manifestations have been identified.

In summary, little in the record, including the Veteran's 
statements, suggests that the criteria for an initial 
evaluation of 70 percent or greater are met.  The 
manifestations of the Veteran's PTSD more nearly approximate 
the criteria for the currently assigned 50 percent rating.  
The evidence does not demonstrate suicidal ideation, 
obsessional rituals which interfere with routine activities, 
illogical, obscure, or irrelevant speech, near-continuous 
panic or depression, impaired impulse control, spatial 
disorientation, neglect of personal appearance or hygiene, or 
inability to establish and maintain effective relationships.  
Rather, as noted, there has been no demonstration of suicidal 
intent or plan, homicidal ideation, intractable panic, or 
spatial disorientation.  Judgment and insight, though noted 
to be fair, are intact.  The Veteran's hygiene and self care 
skills have been noted to be adequate.  The record does not 
reflect a complete inability to establish and maintain 
effective relationships.  During the appeal period, the 
Veteran's GAF score has been assessed at worst, as 42.  Such 
a score indicates serious impairment in social and 
occupational functioning; however, a GAF score does not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, it is but one factor to be 
considered in conjunction with all the other evidence of 
record.  38 C.F.R. §§ 4.2, 4.6.  The Board has considered 
these reported findings in conjunction with the other 
evidence of record and concludes that the overall severity of 
the Veteran's PTSD is more consistent with no more than an 
initial 50 percent rating.  Accordingly, the Board finds that 
the appropriate rating for the Veteran's PTSD is 50 percent 
for the period of his appeal.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that the service-
connected PTSD resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  The December 2003 VA examiner noted that 
the Veteran might not be able to return to employment in 
mining, but that he should be encouraged to seek  other less 
demanding employment.  The Board believes that the degree of 
occupational impairment demonstrated is consistent with his 
50 percent rating.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated unusual 
impairment so as to render impractical the application of the 
regular rating schedule standards.  Consequently, the Board 
finds that criteria for referral to the RO for consideration 
of the assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


